DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (07/08/2022) in which a (3) month Shortened Statutory Period for Response has been set.

        Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA . 

                Information Disclosure Statement

3.	The Information Disclosure Statement (IDS) that was/were received on (09/28/2022 and 09/30/2022) is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

          Specification

4.	The lengthy specification has not been checked to the extent necessary to determine
the presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.

                                                                   Drawings

5.	The submitted Drawings on date (07/08/2022) has been accepted and considered under the 37 CFR 1.121 (d).

Double Patenting

6.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

6.1.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.2.	Individuals associated with the filing and prosecution of the instant patent application have a duty to disclose information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. See MPEP §2001.06(b) for more details. 

7.3.	Claims (1, 9, 13 and 17) of instant Application 17860687, provisionally rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over similar claims in parent Appl. US 20220329868; US 20220329869 and US 20220337815. Although the conflicting claims are not identical, they are not patentably distinct from each other, because the claims use similar scope of the invention, and/or similar variations of the same claim language.

Instant 17860687
US 20220329868
US 20220329869
US 20220337815
1. A method of video processing, comprising: performing a conversion between a video and a bitstream of the video according to a rule, wherein the rule specifies that a first syntax element, which indicates a number of profile/tier/level (PTL) syntax structures in a video parameter set (VPS) associated with the video, is less than a first predetermined threshold.
1. A method of video processing, comprising: performing a conversion between a video comprising a plurality of video layers and a bitstream of the video, wherein the bitstream comprises a plurality of output layer sets (OLSs), each comprising one or more of the plurality of video layers, and the bitstream conforms to a format rule, wherein the format rule specifies that, for an OLS having a single layer, a profile-tier-level (PTL) syntax structure that indicates a profile, a tier and a level for the OLS is included in a video parameter set for the bitstream, and the PTL syntax structure for the OLS is also included in a sequence parameter set coded in the bitstream.
1. A method of video processing, comprising: performing a conversion between a video and a bitstream of the video, wherein the bitstream includes one or more output layer sets each comprising one or more video layers; wherein the bitstream conforms to a format rule, wherein the format rule specifies that a number of decoded picture buffer parameter syntax structures included in a video parameter set for the bitstream is equal to zero, in a case that each output layer set includes a single video layer.
1. A method of video processing, comprising: performing a conversion between a video and a bitstream of the video, wherein the bitstream comprises one or more output layer sets (OLSs) comprising one or more video layers, wherein the bitstream conforms to a format rule; wherein the format rule specifies a first syntax element indicating whether a first syntax structure descriptive of params of a hypothetical reference decoder (HRD) used for conversion is included in a video parameter set (VPS) for the bitstream is omitted from the VPS due to each of the one or more video layers being included in an OLS of the one or more OLSs, and wherein each of the one or more OLSs comprises a single layer


           35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the
same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis
for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.2.	Claims (1 -20) is/are rejected under 35 U.S.C. 103 as being unpatentable over
Bross; et al (Versatile Video Coding (Draft 7); hereafter “Bross”) in view of Chen; et al. (US 2015/0016532; hereafter “Chen”).

Claim 1. Bross discloses the invention substantially as claimed - A method of video processing, comprising: (the basic specifications for VVC codec is described, as part of the JVET ITU-T-SG 16 WP3 and  ISO/IEC JTC 1/SC 29/WG 11, 16th Meeting, dated on Oct/01/2019; Geneva.)
	Bross specifically defines and incorporates the claimed layer structure in the video-parameter-set (VPS) in at least Table 7.3.2.2. [Bross; Ch. 7.3.2])
performing a conversion between a video and a bitstream of the video according to a rule, wherein the rule specifies that a first syntax element, (e.g. see plurality of rules disclosed in at least Table 7.3.2.2. [Bross; Ch. 7.3.2]);
which indicates a number of profile/tier/level (PTL) syntax structures in a video parameter set (VPS) associated with the video, is less than a first predetermined threshold; (e.g. see PTL syntax and threshold (i.e. see if, for, while, statements) restrictions, defined and used in at least Table 7.3.2.2. [Bross; Ch. 7.3.2]);
Given the teachings of Bross as a whole, and under the obvious assumption and purpose of his papers, it is noted that some of the functional steps/components as listed are missed or not fully described in the papers (i.e. no codec (encoder/decoder) functional structure disclosed).
For the purpose of additional clarification and in the same field of endeavor, Chen; et al. teaches a similar device/methodology for encoder and decoder video data, as illustrated in Figs (2 and 5), for performing video stream conversion according to the rules specified in the VPS syntax, similarly including layer structure, etc; [Chen; 0124]
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of the Bross papers with the mobile device implementation of Chen, to provide (e.g. an improved efficiency of signaling information associated with the operation points and resolve problems with identifying the layers to be outputted during decoding.; [Chen; Summary].

Claim 2. Bross/Chen discloses - The method of claim 1, wherein the first syntax element is vps_num_ptls_minus1; (e.g. see similar variable in at least Table 7.3.2.2. [Bross; Ch. 7.3.2]);

Claim 3. Bross/Chen discloses - The method of claim 1, wherein the first predetermined threshold is a total number of output layer sets associated with the VPS (TotalNumOlss); (e.g. see similar variable in at least Table 7.3.2.2. [Bross; Ch. 7.3.2]);

Claim 4. Bross/Chen discloses - The method of claim 1, wherein the rule further specifies that a second syntax element, which indicates a number of parameters for an output layer set (OLS) hypothetical reference decoder (HRD) in the VPS, is less than a second predetermined threshold; (e.g. see similar variable in at least Table 7.3.2.2. [Bross; Ch. 7.3.2]);

Claim 5. Bross/Chen discloses - The method of claim 4, wherein the second syntax element is vps_num_ols_timing hrd_params_minus1; (e.g. see similar variable in at least Table 7.3.2.2. [Bross; Ch. 7.3.2]); 

Claim 6. Bross/Chen discloses - The method of claim 4, wherein the second predetermined threshold is a number of multi- layer output layer sets (NumMultiLayerOlss) minus one, wherein each multi-layer output layer set comprises more than one layer; (e.g. see similar variable in at least Table 7.3.2.2. [Bross; Ch. 7.3.2]);

Claim 7. Bross/Chen discloses - The method of claim 1, wherein the conversion comprises decoding the video from the bitstream; (e.g. see analogous encoder and decoder construction in accordance with the standard, in at least Figs (2, 5) respectively; [Chen]; the same motivation applies herein.)

Claim 8. Bross/Chen discloses - The method of claim 1, wherein the conversion comprises encoding the video into the bitstream; (e.g. see analogous encoder and decoder construction in accordance with the standard, in at least Figs (2, 5) respectively; [Chen]; the same motivation applies herein.)

Claim 9. Bross/Chen discloses - An apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor, cause the processor to: perform a conversion between a video and a bitstream of the video according to a rule, wherein the rule specifies that a first syntax element, which indicates a number of profile/tier/level (PTL) syntax structures in a video parameter set (VPS) associated with the video, is less than a first predetermined threshold. (Current lists all the same elements as recite in Claim 1 above, but in “apparatus form” instead, and is/are therefore on the same premise.)

Claim 10. Bross/Chen discloses - The apparatus of claim 9, wherein the first syntax element is vpsnum_ptls_minus1 (The same rationale and motivation applies as given to Claim 2.) 

Claim 11. Bross/Chen discloses - The apparatus of claim 9, wherein the first predetermined threshold is a total number of output layer sets associated with the VPS (TotalNumOlss). (The same rationale and motivation applies as given to Claim 3.)  

Claim 12. Bross/Chen discloses - The apparatus of claim 9, wherein the rule further specifies that a second syntax element, which indicates a number of parameters for an output layer set (OLS) hypothetical reference decoder (HRD) in the VPS, is less than a second predetermined threshold, wherein the second syntax element is vps_num_ols_timing_hrd
_params_minus1, wherein the second predetermined threshold is a number of multi-layer output layer sets (NumMultiLayerOlss) minus one, and wherein each multi-layer output layer set contains more than one layer; (e.g. see similar variable in at least Table 7.3.2.2. [Bross; Ch. 7.3.2]);

Claim 13. Bross/Chen discloses - A non-transitory computer-readable storage medium storing instructions that cause a processor to: perform a conversion between a video and a bitstream of the video according to a rule, wherein the rule specifies that a first syntax element, which indicates a number of profile/tier/level (PTL) syntax structures in a video parameter set (VPS) associated with the video, is less than a first predetermined threshold. (Current lists all the same elements as recite in Claim 1 above, but in “CRM form” instead, and is/are therefore on the same premise.) 

Claim 14. Bross/Chen discloses - The non-transitory computer-readable storage medium of claim 13, wherein the first syntax element is vpsnum_ptls_minus1. (The same rationale and motivation applies as given to Claim 2.) 

Claim 15. Bross/Chen discloses - The non-transitory computer-readable storage medium of claim 13, wherein the first predetermined threshold is a total number of output layer sets associated with the VPS (TotalNumOlss). (The same rationale and motivation applies as given to Claim 3.)

Claim 16. Bross/Chen discloses - The non-transitory computer-readable storage medium of claim 13, wherein the rule further specifies that a second syntax element, which indicates a number of parameters for an output layer set (OLS) hypothetical reference decoder (HRD) in the VPS, is less than a second predetermined threshold, wherein the second syntax element is vps_num_ols_timing _hrd-params_minus1, and wherein the second predetermined threshold is a number of multi-layer output layer sets (NumMultiLayerOlss) minus one, and each multi-layer output layer set contains more than one layer; (e.g. see similar variable in at least Table 7.3.2.2. [Bross; Ch. 7.3.2]);  

Claim 17. Bross/Chen discloses - A non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus, wherein the method comprises: generating the bitstream of the video according to a rule, wherein the rule specifies that a first syntax element, which indicates a number of profile/tier/level (PTL) syntax structures in a video parameter set (VPS) associated with the video, is less than a first predetermined threshold. (Current lists all the same elements as recite in Claim 1 above, but in “CRM form” instead, and is/are therefore on the same premise.)

Claim 18. Bross/Chen discloses - The non-transitory computer-readable recording medium of claim 17, wherein the first syntax element is vps_num_ptls_minus1. (The same rationale and motivation applies as given to Claim 2.)

Claim 19. Bross/Chen discloses - The non-transitory computer-readable recording medium of claim 17, wherein the first predetermined threshold is a total number of output layer sets associated with the VPS (TotalNumOlss). (The same rationale and motivation applies as given to Claim 3.)

Claim 20. Bross/Chen discloses - The non-transitory computer-readable recording medium of claim 17, wherein the rule further specifies that a second syntax element, which indicates a number of parameters for an output layer set (OLS) hypothetical reference decoder (HRD) in the VPS, is less than a second predetermined threshold, wherein the second syntax element is vps_num_ols_timing _hrd_params_minus1, and wherein the second predetermined threshold is a number of multi-layer output layer sets (NumMultiLayerOlss) minus one, and each multi-layer output layer set contains more than one layer; (e.g. see similar variable in at least Table 7.3.2.2. [Bross; Ch. 7.3.2]);


        Prior Art Citations

7.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

7.1. Patent documentation:

US 20150016532 A1		Chen; Ying et al.		H04N19/597; H04N19/46; H04N19/30;
US 20220303546 A1		NISHI; et al.			H04N19/172; H04N19/188; H04N19/70; 
US 20220345748 A1		MA; et al.			H04N19/70; H04N19/105; H04N19/30;
US 20220286669 A1		HENDRY; et al.		H04N19/46; H04N19/159; H04N19/132;
US 20150271528 A1		Wang; Ye-Kui et al.		H04N19/37; H04N19/70; H04N19/89; 
US 20220232258 A1		WANG; Ye-kui; et al.		H04N19/136; H04N19/105; H04N19/159; 
US 20220337815 A1		WANG; Ye-kui; et al.		H04N19/187; H04N19/30; H04N19/105;
US 20220321901 A1		WANG; Ye-kui; et al.		H04N19/172; H04N19/70; H04N19/159;
US 20220337880 A1		WANG; Ye-kui; et al.		H04N19/70; H04N19/30; H04N19/159; 
US 20220329869 A1		WANG; Ye-kui; et al.		H04N19/44; H04N19/187; H04N19/30; 
US 20220191533 A1		WANG; Ye-Kui; et al.		H04N19/30; H04N19/172; H04N19/187; 
US 20220210458 A1		WANG; Ye-Kui; et al.		H04N19/188; H04N19/46; H04N19/33; 
US 20220217357 A1		WANG; Ye-Kui; et al.		H04N19/146; H04N19/46; H04N19/188; 
US 20220217381 A1		WANG; Ye-Kui; et al.		H04N19/172; H04N19/188; H04N19/46; 
US 20220232259 A1		WANG; Ye-Kui; et al.		H04N19/30; 04N19/46; H04N19/187; 
US 20220329868 A1		WANG; Ye-kui; et al.		H04N19/30; H04N19/184; H04N19/159;

7.2. Non-Patent Literature:

_ Versatile video coding; Draft 7; Bross; Oct-01 -2019.
_ Output layer set and PTL signaling; Choi; Oct-01-2019.
_ On PTL and HRD parameters signaling in VPS; Deshpande; Jan 2020.
_ On signaling of PTL-HDR parameters for single layer OLS and DPB; Nishi; Jan-2020.

        CONCLUSIONS

8.	Any inquiry concerning this communication or earlier communications from Examiner
should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone
number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for
the organization where this application or proceeding is assigned is (571) 272 -3922.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.